368 F.2d 563
Preston M. BROWN and Ocean E. Campbell, Appellants,v.UNITED STATES of America and Ora Campbell and Mildred Campbell, Husband and Wife, Appellees.
No. 18367.
United States Court of Appeals Eighth Circuit.
November 22, 1966.

John A. Jarvis, Chariton, Iowa, for appellants.
James A. Lorentzen, of Patterson & Lorentzen, Des Moines, Iowa, for appellees Ora Campbell and Mildred Campbell. Theodore T. Duffield, Des Moines, Iowa, filed printed brief.
Before VOGEL, Chief Judge, MATTHES, Circuit Judge, and DUNCAN, Senior District Judge.
PER CURIAM.


1
This appeal involves a question of Iowa law as applied to a joint and mutual last will and testament wherein the one dying first gave all his or her property to the other and the survivor gave all his or her property to a named beneficiary. In a well-reasoned opinion, published as United States v. 1,453.49 Acres of Land, etc., S.D.Iowa, 1965, 245 F. Supp. 582, Judge Hanson held the provisions of such mutual will to be binding. His holding is a permissible interpretation of the law of Iowa with which we are in complete accord. On the basis of his opinion as published, this case is affirmed.